FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1515 Federal Highway, Suite 212, Boca Raton, Florida 33432 (Address of principal executive offices) (561) 953-5343 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes žNo ž Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 61,316,590shares of common stock, par value $.0001 per share, outstanding as of August 14, 2009. BONDS.COM GROUP, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1.Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2009 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 7 Notes to Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T.Controls and Procedures 34 PART II – OTHER INFORMATION: Item 1.Legal Proceedings 35 Item 1A.Risk Factors 36 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3.Defaults Upon Senior Securities 36 Item 4.Submission of Matters to a Vote of Security Holders 36 Item 5.Other Information 36 Item 6.Exhibits 36 Signatures 37 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q (the “Quarterly Report”) that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan”, “believe”, “could”, “should” or “continue”, or the negative thereof. Bonds.com Group, Inc. (the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those expressed or implied by the forward-looking statements.
